NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARGARET ANN HAUGHTON,                          No. 16-35674

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00888-HZ

 v.
                                                MEMORANDUM*
MEGAN J. BRENNAN, Postmaster
General, US Postal Service,

                Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Margaret Ann Haughton appeals pro se from the district court’s summary

judgment in her Title VII action alleging a retaliation claim. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Vasquez v. County of Los Angeles,

349 F.3d 634, 639 (9th Cir. 2004). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Haughton’s

retaliatory hostile work environment claim because Haughton failed to raise a

genuine dispute of material fact as to whether she was subjected to conduct that

was severe or pervasive enough to alter the conditions of her employment. See

Ray v. Henderson, 217 F.3d 1234, 1240, 1245 (9th Cir. 2000) (“To determine

whether an environment is sufficiently hostile, we look to the totality of the

circumstances, including the frequency of the discriminatory conduct; its severity;

whether it is physically threatening or humiliating, or a mere offensive utterance;

and whether it unreasonably interferes with an employee’s work performance.”

(citation and internal quotation marks omitted)).

      AFFIRMED.




                                          2                                      16-35674